While the circumstances in evidence are such that we would not be justified in setting aside the verdict, the case is unusual in one respect which has some bearing on the question of premeditation. The husband of the deceased woman testified that this young negro had been working around his place at different times over a period of several months and had done some work for him and his wife on the very day preceding the night of the killing, and that up to that time he had considered the defendant an "excellent" negro boy. There is no evidence that either Mr. Loucakis or his wife had ever had any trouble with the defendant. Probably if this young negro had not bought his first pistol just a few days before this dreadful night, and had become obsessed with the idea of using it, this murder would never have been committed; which suggests the thought that if the indiscriminate sale of deadly weapons had been prevented by law Mrs. Loucakis would be alive today. Armed with his pistol, the defendant was bold enough, according to his own evidence, to go on the premises to steal a chicken. The jury might have inferred that he then saw Mrs. Loucakis counting up the cash and crept close to the screen door with the idea *Page 278 
of robbery, and that when Mrs. Loucakis suddenly went to close the living room door, he thought he had been discovered and shot her. But this theory would hardly support the charge of premeditated murder unless he intended to kill if resistance was offered, or discovery made.